Title: To John Adams from Alden Bradford, 6 March 1819
From: Bradford, Alden
To: Adams, John


				
					Sir,
					Boston, March 6. 1819
				
				I am much obliged by the information & advice given in your Note of the 5th. instant—I hope I have not deviated materially in my plan from your views on the subject—In most instances, I have given, by way of note, the names of Committees, who prepared & reported the documents printed; especially the important ones—But it is not my intention to say who of the Committee was the writer—It would be difficult to ascertain, & improper to conjecture.All the papers, letters, petitions &c enumerated in your letter, are printed in my book—And I find by the Journals, that J. Otis, S. Adams, Col. Otis, Major Hanley, S. Dexter &c were on the Committee—If I knew the writer of the “Appeal” &c. it would not be my opinion to mention it—But only to give the names of the Gentleman who composed the Comtee.I was desirous of ascertaining the fact, whether it was J. Otis or S. Adams who wrote the appeal—for my own individual satisfaction—and further, because, I had lent Mr. S. A. Welles the pamphlet, taken from the library of the Historical Collections; & he on which some one had written the name of J. Otis, as the writer—& when the pamphlet was returned, a paper was attached to it by a wafer, on which was written, “this pamphlet was written  by Saml. Adams—as a part of the Ms in his hand writing is in the possession of S. A. Welles.”very respectfully
				
					A. Bradford
				
				
			